DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are  rejected on the ground of nonstatutory double patenting over claims 1-20  of U.S. Patent No. 10,967,277  since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:  
17/249,379
10,967,277
1. A sponsor matching system comprising: one or more data stores configured to store computer-executable instructions; 

a network interface configured to communicate over a network; and one or more physical computer processors in communication with the one or more data stores, wherein the computer-executable instructions, when executed, configure the one or more physical computer processors to: 

execute an instance of an online game during runtime of a gameplay session, wherein the execution of the instance of the online game includes performing operations in the instance in response to commands received over the network via the network interface and from a player computing systems;

 generate game state information that is transmitted to the player computing systems over the network via the network interface, wherein the game state information facilitates presentation of a virtual environment of the online game to players via the player computing systems; 

receive, via the network interface from the player computing systems, player data; receive, via the network interface from a first sponsor, a sponsorship request that includes sponsorship criteria; 

apply a sponsorship and player matching model to the player data based at least in part on the sponsorship criteria, wherein the sponsorship and player matching model identifies a first subset of players that satisfies the sponsorship criteria; 

select a first player of the first subset of players to receive sponsorship data corresponding to sponsorship of the first player by the first sponsor, wherein the sponsorship data includes virtual sponsorship content identifying the first sponsor; and 

transmit, via the network interface, sponsorship data to a first player computing system associated with the first player such that a virtual character model associated with the first player is rendered with a texture that includes the virtual sponsorship content within the virtual environment during runtime of the gameplay session.
1. A computing system comprising: one or more data stores configured to store: 

sponsorship criteria associated with sponsor accounts, wherein the sponsorship criteria identifies a type of player associated with one or more video games, and wherein the sponsor accounts includes a first sponsor account associated with a first sponsor; and 

player data associated with player accounts, wherein the player accounts include a first player account associated with a first player;

 a network interface configured to communicate over a network with player computing systems and sponsor computing systems, wherein the player computing systems include a first player computing system associated with the first player, and the sponsor computing systems include a first sponsor computing system associated with the first sponsor; and 
one or more physical computer processors in communication with the one or more data stores, wherein computer-executable instructions, when executed, configure the one or more physical computer processors to: 


execute an instance of an online game, wherein the execution of the instance of the online game further enables participation of players within the online game by performing operations in the instance in response to commands received over the network via the network interface and from the player computing systems; 

generate game state information that is transmitted to the player computing systems over the network via the network interface, wherein the game state information facilitates presentation of a virtual environment of the online game to the players via the player computing systems, and wherein the players include the first player; 

receive, via the network interface, player data from the player computing systems, wherein the player computing systems are associated with the player accounts; receive, via the network interface, a first sponsorship request from the first sponsor computing system, wherein the first sponsorship request includes first sponsorship criteria and is associated with the first sponsor account; 

apply a sponsorship and player matching model to the player data based at least in part on the first sponsorship criteria, wherein the sponsorship and player matching model identifies a first subset of player accounts that satisfies the first sponsorship criteria associated with the first sponsor account, wherein the first subset of player accounts includes the first player account; 

select the first player account of the first subset of player accounts to receive first sponsorship data associated with sponsorship of the first player account by the first sponsor account, wherein the first sponsorship data includes virtual sponsorship content identifying the first sponsor; and 

transmit, via the network interface, the first sponsorship data to the first player account such that a virtual character model associated with the first player account is rendered with a texture that includes the virtual sponsorship content within the virtual environment during runtime of the gameplay session of the instance of the online game.



Although the claims at issue are not identical, they are not patentably distinct from each other because: though the wordings are different, the limitation carried are either inherently implied or would have been obvious to one of ordinary skill in the art, or otherwise described in language that do not carry patentable with (intended user, narrative language etc..).  17/249,379’s major differencing in the language  by lacking of the “wherein the sponsorship criteria  identify a type of player associated  with one or more widow game, and wherein  the sponsor account includes a first sponsor account associated with the first sponsor” .  While the nature of the limitation  are different, however do not result in a patternable distinction, in either case, the received request including the sponsorship criteria must include  an account and which also further defining what the sponsorship criteria should have include.  This omitted limitation however is deemed as irrelevant in the inventive concept as it does not participate and/or linked to other steps in a patentable matter.   Further, it is widely known in the art that, in order to effectively preserve record  for future reference and/or claiming a slightly  broader limitation  which is merely covering nearly identity subject  matter in order to extend the patent right beyond the expiration date of the full statutory term.
  
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Washington et al (US Pub., 2019/0378369 A1) in view of Van Luchene (US Pub., 2007/0191104 A1)


 	With respect to claims 1 and 12, Washington teaches  a computer implemented method and a sponsor matching system (paragraph [0479] discloses gaming system may perform automated matching of plyers in tournament (e.g., based on various criteria )) comprising: 

one or more data stores configured to store computer-executable instructions (paragraph [0055], discloses various method(s), system(s) and/or computer program product(s) may be operable to cause at least one processor to execute a plurality of instructions); 

a network interface configured to communicate over a network(Fig. 4, 422 discloses network interface and paragraphs [0537] discloses network interface 422..); and 

one or more physical computer processors in communication with the one or more data stores, wherein the computer-executable instructions, when executed, configure the one or more physical computer processors (paragraph [0055], discloses various method(s), system(s) and/or computer program product(s) may be operable to cause at least one processor to execute a plurality of instructions) to: 

execute an instance of an online game during runtime of a gameplay session, wherein the execution of the instance of the online game includes performing operations in the instance in response to commands received over the network via the network interface and from a player computing systems (paragraph [0653], disclose a game software download process  , paragraph [0749], discloses a gaming system 900 for priding game software licensing and downloads are described  and paragraph [0760], discloses the gaming system 900 of  example embodiments  may include devices 906 that provide authorization to download software [executing an instance of an online game]  from a first device  to a second device and devices 907 that provide activation codes or information that allow downloaded software to be activated);
receive, via the network interface from the player computing systems, player data (paragraph [0794], discloses player information obtained, for example from a player tracking database..); 
apply a sponsorship and player matching model to the player data based at least in part on the sponsorship criteria, wherein the sponsorship and player matching model identifies a first subset of players that satisfies the sponsorship criteria (paragraphs [0305]-[0308], discloses identify player, a player’s identify information may be access via individual player tracking card and through patron database such as , for example, a casino…, access demographic information about player .., for accessing players identify .., and paragraphs [0309]- [0310], discloses acquire advertising content based on the player’s demographic..,  and paragraphs [0311]-[0335] discloses acquisition and/or selection of advertising content to be displayed within a given wanger-based game environment,..); 

select a first player of the first subset of players to receive sponsorship data corresponding to sponsorship of the first player by the first sponsor, wherein the sponsorship data includes virtual sponsorship content identifying the first sponsor(paragraph [0280  discloses where two or more player view their respective game world environments via a common display screen, the individual display sections would may be configured or designed to display targeted advertising content based on the particular player who is viewing that section  of the shared screen [selecting the first player].., the display advertising content may be alternated to disply a collection of different advertising content based on the patron profile data associated with each of the player  [sponsorship content] and paragraph [0286] discloses properties may configure wager-based gaming machines [sponsor]  to supporting dynamic in-game advertising  ...In at least some embodiments, the advertising content may include promotional content sponsored by the casino, such as, for example, casino entity branding, specials and featured products,  entertainment  events   ); and 

transmit, via the network interface, sponsorship data to a first player computing system associated with the first player such that a virtual character model associated with the first player is rendered with a texture that includes the virtual sponsorship content within the virtual environment during runtime of the gameplay session(paragraph [0311]-[0346], discloses selection of advertising  content to be displayed within a given wager-based game environment, such as, for one or more …, and paragraph [0347], discloses render and display acquired product placement content in player’s live in -Game environment).

Washington teach the above elements including  generate game state information, wherein the game state information facilitates presentation of a virtual environment of the online game to players via the player computing systems(paragraph [0491], disclose the game server(s) may also operable  to generate the EGD graphic primitive (e.g., game virtual objects and game sates), paragraph [0476], discloses deploy electronic  gaming device…, for enabling casino players/players to participate in wager-based, arcade-style video game  and paragraph [809], discloses generate a virtual game paly environment  enabling wager-based game play by a player using the input interface) ; and receive, via the network interface from a first sponsor, (paragraph [0286], discloses wager-based gaming machine supporting dynamic in-game advertising [sponsorship] uploading [receiving]  batches of different advertising content to one or more wager-based gaming machines of the casino gaming .., advertising content includes promotion content sponsored by the casino…, the advertising content may include promotional content sponsored by the casino, such as for example, casino entity, branding, specials and featured product, entertainment events, etc.  and paragraph [00384], discloses IAPP system may be configured or designed to  provide functionality for wager-based games to request advertising metadata schedules …, a wager-based game may request advertising metadata and determine an ad campaign’s  display rules, schedule and location [criteria]).  
Washington further teaches , IAPP techniques described herein, gaming machine manufacturers and/or casino properties may configure wager-based gaming machines to supporting dynamic in-game advertising ...In at least some embodiments, the advertising content may include promotional content sponsored by the casino, such as, for example, casino entity branding, specials and featured products,  entertainment  events, etc. (paragraph [00286]) ,   IAPP system may be configured or  resigned to provide functionality for defining ad campaigns and advertising content display rules, and for registering and managing advertisement assets associated with one or more wager based games..,  In at least one embodiment, the term "advertising content" may refer to ad content, product placement content, promotional content, and/or other types of brand related, service-related or product-related content (paragraph [0302]) , selection of advertising content, and according to different embodiments, a variety of different techniques and criteria may be used to determine the acquisition and/or selection of advertising content to be displayed within a given wager-based game environment, identify (paragraphs [0303]-[0304]) and identifying player, a plyers' identify information may be access via induvial player tracking card and through patron database.., demographic information about player and other types of criteria (see paragraphs [0305]-0335]) and advertising content selection based upon the identity of the other players within the vicinity of the player playing the wager-based game (paragraph [0337]), and render and disply acquired advertising content in plyer’s live in-game environment (paragraphs [0339]- [0340]) .    Washington failed to explicitly teach generated the EGD graphic primitive (e.g., virtual object and game state) is transmitted to player computing  system, the corrosinding sponsored promotional content supported by Wagner game is based of received sponsorship request and the corrosinding rules and criteria is included in the request.
However, Van Luchene teaches transmitted to the player computing systems over the network via the network interface (paragraph [0081], discloses  player to player contract – a real and/or virtual but being contract between player characters that allows the players to provide or exchange game .., player-to-player contract is established .., automatically is distributed  between the plyer character based on the contract condition)  and a sponsorship request that includes sponsorship criteria (paragraph [0124], discloses the receive may be configured to receive, from a player, the request to form a sponsorship  contract, a request may include or specification contract formation  requirement ..).  Therefore, it would have been obvious to the one ordinary skill in the art before  the effective filing date of the claimed invention for  the casino's electronic wager-based gaming machines from communicating with, or being accessible to, external networks of Washington with  a  player-to-player contract is established and automatically is distributed  between the plyer character based on the contract condition of Van Luchene in order  binding contract between player characters that allows the
players to provide or exchange game attributes to one another (see paragraph [0081]).


With respect to claims 2 and 13, Washington in view of  Van Luchene  teaches elements of claims 1 and 12, furthermore, Washington teaches the system  wherein the virtual sponsorship content includes advertisement customizations that are based at least in part on advertisement placement locations for the first sponsor(paragraph [0023]-[0024], discloses the in-game advertising, product placement and paragraph [0284], discloses particular portions of product placement content are to be displayed at which wager-based gaming devices, at what time, in what sequence, and at which locations within the game worlds of one or more wager-based games).
With respect to claims 3 and 14, Washington in view of  Van Luchene  teaches elements of claims  2 and 13, furthermore, Washington teaches the system wherein advertisement placement locations for each sponsor selected by the first player includes locations on an interface, or locations on an object to be rendered on the interface, during gameplay within the game application(paragraph [0280], discloses collection of the content deemed displayable throughout gameplay).

With respect to claims 4 and 15, Washington in view of  Van Luchene  teaches elements of claims 1 and 12, furthermore, Washington teaches the system  wherein the one or more physical computer processors are further configured to: receive feedback data from one or more of: 

a sponsor system, a player system, and an administrator of the sponsor matching system(paragraphs [0306], and [0342] discloses recent  activity gathered through the player service) ; and 
update the sponsorship and player matching model that can be used to match sponsors with players based at least in part on any sponsorship criteria and any player data(paragraph [0466], discloses game status update, a Wagner status update..).

	With respect to claims  5 and 16, Washington in view of  Van Luchene  teaches elements of claims 1 and 12, furthermore, Washington teaches the system wherein the one or more physical computer processors are further configured to:  

 receive updated player data from the first player system paragraph [0466], discloses game status update, a Wagner status update..); and
 apply the sponsorship and player matching model to the updated player data based on the sponsorship criteria to:  determine a second subset of players based at least in part on the sponsorship criteria and the updated player data criteria (paragraphs [0305]-[0308], discloses identify player, a player’s identify information may be access via individual player tracking card and through patron database such as , for example, a casino…, access demographic information about player .., for accessing players identify .., and paragraphs [0309]- [0310], discloses acquire advertising content based on the player’s demographic..,  and paragraphs [0311]-[0335] discloses acquisition and/or selection of advertising content to be displayed within a given wanger-based game environment,..). 


	With respect to claims 6 and 17, Washington in view of  Van Luchene  teaches elements of claims 1 and 12, furthermore, Washington teaches the system wherein the one or more physical computer processors are further configured to:   determine a second subset of players comprising a recommended set of players based at least in part on the sponsorship criteria and the player data, wherein the second subset of players is flagged for a secondary approval by the first sponsor (paragraph [0163], discloses enabling players/participants to engage in one or more).
With respect to claims  7   Washington in view of  Van Luchene  teaches elements of claims  5 and 12 , furthermore, Washington teaches the system wherein the one or more physical computer processors are further configured to: receive, from the first sponsor, updated sponsorship criteria; and wherein the sponsorship criteria includes updated sponsorship criteria(Fig. 10, 1018, discloses wager-based and updated information related to distribution ,,…).
With respect to claims 8  Washington in view of  Van Luchene  teaches elements of claim 1, furthermore, Washington teaches the system  where the sponsorship and player matching model is a supervised machine learning algorithm(paragraph [0071], discloses algorithm .., and paragraph [0341]-[0342] discloses player tracking identifying player) .
With respect to claims 9 and 18, Washington in view of  Van Luchene  teaches elements of claim s1 and 12 , furthermore, Washington teaches the system  wherein the player data includes player preferences associated with the players(paragraph [0327], discloses plyer gabling preference and paragraph [0344], discloses purchasing habit).
With respect to claims 10 and 19 , Washington in view of  Van Luchene  teaches elements of claims 1 and 12, furthermore, Washington teaches the system   wherein the one or more physical computer processors are further configured to: automatically approve the players in the first subset of players to receive the sponsorship data associated with the first sponsor(paragraph [0055], discloses enable [approve]  a player to engage in interactive game play of a hybrid arcade/wager-based game at a first EGD, wherein the hybrid arcade/wager-based game includes a non-wager based gaming portion and a wager-based gaming portion; link a first predetermined wager-based game event outcome to a first in-game event which may occur during play of the non-wager based game portion).
With respect to claims 11 and 20, Washington in view of  Van Luchene  teaches elements of claims 1 and 12, furthermore, Washington teaches the system   wherein the one or more physical computer processors are further configured to: 
transmit, to the first sponsor, a request for approval of the first subset players accounts to receive the sponsorship data (paragraph [0263], discloses player wining 4,720 credits which may be automatically distributed to the plyer’s account ); and 
receive, from the sponsor system, selected player information indicating a selection of players from the first subset of player accounts to receive the sponsorship data (paragraph [0293], discloses the player’s room number or player tracking /patron account (for subsequent payment)).
The following prior arts applied in this Office Action 
Washington et al (US Pub., 2019/0378369 A1) discloses a computer-implemented method may comprise providing an electronic gaming machine (EGM) in a casino, the EGM comprising at least one processor, a display and an input interface. The EGM may be configured to generate a virtual game play environment enabling wager-based game play by a player using the input interface. A computing device may be disposed within the enclosure of the EGM, the computing device being separate from and unconnected to the at least  one processor and the input interface of the EGM.
Van Luchene (US Pub., 2007/0191104 A1) discloses a system and method to allow players of a video game to form sponsorship contracts with one another such that a first player can agree, explicitly or implicitly, to provide a second player with an initial playing advantage in return for deferred compensation. The deferred compensation may be based on the second player's performance in the game.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682